
	
		II
		112th CONGRESS
		2d Session
		S. 3569
		IN THE SENATE OF THE UNITED STATES
		
			September 19, 2012
			Ms. Klobuchar (for
			 herself and Mr. Hoeven) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To improve the enforcement of criminal and civil law with
		  respect to cloud computing, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Cloud Computing Act of
			 2012.
		2.Unlawful access
			 to cloud computing services
			(a)In
			 generalSection 1030 of title 18, United States Code, is amended
			 by adding at the end the following:
				
					(k)For purposes of
				an offense described in paragraph (2)(C), (4), or (5) of subsection (a) or an
				attempt or conspiracy to commit such an offense, if the protected computer is
				part of a cloud computing service, each instance of unauthorized access of a
				cloud computing account, access in excess of authorization of a cloud computing
				account, or attempt or conspiracy to access a cloud computing account without
				authorization or in excess of authorization shall constitute a separate
				offense.
					.
			(b)DefinitionsSection
			 1030(e) of title 18, United States Code, is amended—
				(1)in paragraph
			 (11), by striking and at the end;
				(2)in paragraph
			 (12), by striking the period at the end and inserting a semicolon; and
				(3)by adding at the
			 end the following:
					
						(13)the term
				cloud computing account means information stored on a cloud
				computing service that requires a password or similar information to access and
				is attributable to an individual, which may include allowing a customer of the
				cloud computing service to have multiple accounts; and
						(14)the term
				cloud computing service means a service that enables convenient,
				on-demand network access to a shared pool of configurable computing resources
				(including networks, servers, storage, applications, and services) that can be
				rapidly provisioned and released with minimal management effort or interaction
				by the provider of the
				service.
						.
				3.Presumed
			 lossesSection 1030 of title
			 18, United States Code, as amended by section 2(a), is amended by adding at the
			 end the following:
			
				(l)If an offense
				under this section involves a protected computer that is part of a cloud
				computing service, the value of the loss of the use of the protected computer
				for purposes of subsection (a)(4), the value of the information obtained for
				purposes of subsection (c)(2)(B)(iii), and the value of the aggregated loss for
				purposes of subsection (c)(4)(A)(i)(I) shall be the greater of—
					(1)the value of the
				loss of use, information, or aggregated loss to 1 or more persons; or
					(2)the product
				obtained by multiplying the number of cloud computing accounts accessed by
				$500.
					.
		4.Interaction with
			 international fora to advance international interoperability with law and
			 policies of United StatesThe
			 Secretary of State shall work with other international fora, such as the
			 Organization for Economic Cooperation and Development, to advance the aims of
			 ensuring interoperability between the provisions of this Act, the amendments
			 made by this Act, and other laws and policies of the United States and foreign
			 countries, including in consultations between the United States and the
			 European Union.
		5.Annual study and
			 report on international cooperation regarding data privacy, retention, and
			 security
			(a)In
			 generalNot later than 180
			 days after the date of the enactment of this Act and not less frequently than
			 once each year thereafter for 4 years, the Secretary of State shall—
				(1)conduct a study on international
			 cooperation regarding data privacy, retention, and security; and
				(2)submit to
			 Congress a report on the findings of the Secretary with respect to the most
			 recent study carried out under paragraph (1) and the activities of the
			 Secretary under section 4.
				(b)Matters
			 studiedEach study conducted under subsection (a)(1) shall
			 include development of recommendations for best practices, treaties, common
			 policy frameworks, mutual recognition agreements, the creation of hybrid
			 public-private authorities, codes of conduct, or other guidance the Secretary
			 of State considers necessary to promote the development of laws and policies in
			 foreign countries that are interoperable with and that will reinforce the
			 effectiveness of—
				(1)the provisions of
			 this Act and the amendments made by this Act; and
				(2)policies relating
			 to data privacy, data retention, security of data, and assertions of
			 jurisdiction over data, including with respect to law enforcement access to
			 data.
				(c)Interagency
			 coordinationIn conducting the studies required by subsection
			 (a)(1), the Secretary of State shall consult with the heads of relevant
			 agencies, such as the following:
				(1)The National
			 Economic Council.
				(2)The Attorney
			 General.
				(3)The Secretary of
			 Commerce.
				(4)The Federal Trade
			 Commission.
				(5)The Secretary of
			 Homeland Security.
				(6)The United States
			 Trade Representative.
				6.Annual Federal
			 information technology and cloud computing procurement forecast
			(a)Cloud computing
			 service definedIn this
			 section, the term cloud computing service has the meaning given
			 the term by the Under Secretary of Commerce for Standards and
			 Technology.
			(b)Forecast
			 requiredNot later than 180
			 days after the date of the enactment of this Act and not less frequently than
			 once each year thereafter for 4 years, the head of each Federal agency
			 described in section 901(b) of title 31, United States Code, shall, consistent
			 with Cloud First policy outlined in the document of the Office of Management
			 and Budget entitled Federal Cloud Computing Strategy and dated
			 February 8, 2011, submit to the Administrator of the Office of Electronic
			 Government and Information Technology of the Office of Management and Budget a
			 3-year forecast of the plans of the agency relating to the procurement of cloud
			 computing services and support relating to such services.
			(c)PublicationThe Administrator shall make each 3-year
			 forecast submitted under subsection (b) available to the public via an Internet
			 website.
			
